NO. 07-08-0496-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

MAY 11, 2009

______________________________


TOMMY CORONADO, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE

_________________________________

FROM THE 222ND DISTRICT COURT OF DEAF SMITH COUNTY;

NO. CR-07L-208; HONORABLE ROLAND SAUL, JUDGE

_______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.
ORDER DIRECTING FILING OF EXHIBITS
Â Â Â Â Â Â Â Â Â Â Appellant, Tommy Coronado, was convicted by a jury of aggravated sexual assault
of a child and indecency with a child, enhanced, and sentenced to life in prison and a
$10,000 fine.  The appellate record and Appellantâs brief have both been filed.  Pending
before this Court is Appellantâs Motion to Order the Court Reporter to Forward Stateâs
Exhibits 1 and 5 to the Court of Appeals.  Relying on Rule 34.6(g)(2) of the Texas Rules
of Appellate Procedure, Appellant requests that this Court order the requested exhibits,
which are DVDs, to be forwarded to this Court as they contain information relevant to
issues raised in his brief.  We grant the motion.  Pursuant to Rule 34.6(g)(2), Tracy McCall,
Court Reporter for the 222nd District Court of Deaf Smith County, is directed to forward
Stateâs Exhibits 1 and 5 to the Clerk of this Court on or before May 29, 2009.
Â Â Â Â Â Â Â Â Â Â It is so ordered.
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Per Curiam
Do not publish.

ked="false" Priority="11" SemiHidden="false"
   UnhideWhenUsed="false" QFormat="true" Name="Subtitle"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 







NO.  07-09-0205-CR
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  IN
THE COURT OF APPEALS
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  FOR THE
SEVENTH DISTRICT OF TEXAS
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  AT
AMARILLO
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  PANEL
D
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  SEPTEMBER
1, 2010
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ______________________________
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  TIMOTHY D. HANEY 
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Appellant
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  v.
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  THE STATE OF TEXAS 
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Appellee
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _______________________________
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  FROM THE 140TH DISTRICT
COURT OF LUBBOCK COUNTY;
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  NO.Â  2007-418,606; HON. JIM BOB DARNELL, PRESIDING
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _______________________________
Â 
Memorandum Opinion
_______________________________
Â 
Before QUINN, C.J., and CAMPBELL and
PIRTLE, JJ.
Timothy D. Haney (appellant)
was convicted after a jury trial of aggravated assault against a member of his
household, and punishment was assessed by the jury at life in prison.Â  AppellantÂs appointed counsel has now filed a
motion to withdraw, together with an Anders1 brief, wherein he
certified that, after diligently searching the record, he concluded that the
appeal was without merit.Â  Along with his
brief, appellate counsel filed a copy of a letter sent to appellant informing
him of counselÂs belief that there was no reversible error and of appellantÂs
right to file a response pro se. Â By letter dated August 4, 2010, this court
also notified appellant of his right to tender his own response and set August
25, 2010, as the deadline to do so.Â  To
date, no response has been filed.Â Â  
Â Â Â Â Â Â Â Â Â Â Â  In compliance with the principles
enunciated in Anders, appellate counsel discussed two potential areas
for appeal.Â  They include 1) hearsay
evidence from appellantÂs probation officer and 2) testimony regarding
appellantÂs self-inflicted wounds from a fact witness.Â  However, counsel then proceeded to explain
why none of the issues required reversal on appeal.
Â Â Â Â Â Â Â Â Â Â Â  In addition, we have conducted our
own review of the record to assess the accuracy of appellate counselÂs
conclusions and to uncover any reversible error pursuant to Stafford v.
State, 813 S.W.2d 508 (Tex. Crim. App. 1991).Â  After doing so, we concur with counselÂs
conclusions.Â  
Â Â Â Â Â Â Â Â Â Â Â  We note the trial courtÂs judgment
contains a special order that appellant repay attorneyÂs fees in the amount of
$772.50 to Lubbock County.Â  The record contains
no determination by the court of appellantÂs ability to pay such fees.Â  Tex. Code Crim. Proc. Ann. art.
26.05(g) (Vernon Supp. 2009).Â  Accordingly, we modify the trial courtÂs
judgment by deleting the language ordering appellant to repay attorneyÂs fees
in the amount of $772.50.Â  See Mayer v. State, 274 S.W.3d 898, 902
(Tex. App.ÂAmarillo 2008), affÂd, 309 S.W.3d
552 (Tex. Crim. App. 2010) (modified the judgment to delete like order).Â  
Â Â Â Â Â Â Â Â Â Â Â  Accordingly, the motion to withdraw
is granted, and the judgment is affirmed as modified. 
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Brian
Quinn 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â  Â  Chief
Justice
Â 
Do not publish.Â Â Â Â  




1See Anders v. California, 386 U.S. 738, 744-45, 87 S.Ct. 1396, 18 L. Ed. 2d 493 (1967).